Citation Nr: 1100546	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-38 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  The propriety of a rating reduction for service-connected 
bilateral hearing loss from 20 percent to 10 percent, effective 
May 1, 2005.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent prior to May 1, 2005, 10 
percent from May 1, 2005 to September 10, 2009, and 20 percent 
from September 11, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1955 to July 1958, 
and from October 1958 to October 1962.

In October 2004, the Veteran filed a claim for an increased 
rating for his hearing loss; however, a March 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, instead reduced the 
rating for the Veteran's service-connected bilateral hearing loss 
disability from 20 percent to a noncompensable (zero percent) 
rating, effective May 1, 2005.  Later, in an October 2007 rating 
decision, the RO revised their earlier action and reduced the 
evaluation for the Veteran's service-connected bilateral hearing 
loss to a 10 percent rating, effective May 1, 2005. 

The Veteran indicated on his October 2005 substantive appeal VA 
Form 9 that he wanted a Board hearing, to be held at his local RO 
office.  However, in March 2008, the Veteran submitted a written 
withdrawal of his request for a hearing.

This appeal was previously before the Board in April 2009.  The 
Board remanded the claim so that the Veteran could receive 
corrective notice, treatment records could be requested, and the 
Veteran could be scheduled for a VA examination.  The case has 
been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The March 2005 rating decision that reduced the rating relied 
on an inadequate VA examination, and did not reflect 
consideration of the provisions of 38 C.F.R. §§  3.105 or 3.344.  
The VA examination relied upon for the institution of a reduction 
was inadequate.

3.  On VA examination in September 2009, hearing loss was 
manifested by Level V hearing in each ear.  Additional 
examinations provided evidence of slightly higher hearing acuity, 
but were inadequate for rating purposes. 


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for bilateral hearing 
loss from 20 percent to 10 percent was not in accordance with 
law, and the 20 percent rating is restored effective May 1, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.105, 3.344 (2010).

2.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.385, 4.85, 
4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating claim in 
October 2004.  Thereafter, he was notified of the provisions of 
the VCAA by the VA in correspondence dated in November 2004 and 
June 2009.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in May 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the June 2009 letter.  
The notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant to 
these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in January 2003, December 2004, March 2007, and 
September 2009 to assess the current nature of his claimed 
disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.


Factual Background

The Veteran was initially granted service connection for 
bilateral hearing loss in a February 2003 rating decision.  His 
bilateral hearing loss was initially evaluated at 20 percent 
disabling based on a January 2003 VA audiological examination.  
The Veteran's claims file and medical records were reviewed in 
conjunction with this examination  The Pure Tone testing results 
from that examination were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
40
55
70
51
LEFT
45
40
60
65
53

Additionally, the Veteran's Maryland CNC speech recognition 
scores were 64 percent for the right ear and 68 percent for the 
left ear.

In October 2004, the Veteran filed a claim for an increased 
rating for bilateral hearing loss, and stated that his hearing 
had deteriorated and he required new hearing aids.

A VA audiology progress note from October 2004 noted the Veteran 
presented with a history of progressive bilateral hearing loss.  
He complained of a decrease in hearing since his last evaluation 
in January 2003.  Audiometric testing was performed, but the 
results were not reported in their entirely.  He was noted to 
have bilateral mild to severe sloping sensorineural hearing loss 
from 250 Hz to 8000 Hz.  In November 2004, he was provided 
hearing aids. 

In December 2004, the Veteran was afforded a VA audiological 
examination; his claims file was not reviewed in conjunction with 
the examination. He complained of difficult hearing people when 
he is not facing them or when he is in a group situation.  Pure 
tone testing results were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
50
50
60
75
59
50
LEFT
50
50
65
70
58
50

Additionally, Maryland CNC speech recognition scores were 84 
percent for the right ear and 88 percent for the left ear.  The 
examiner diagnosed mild to severe sensorineural hearing loss 
bilaterally, and that word recognition ability was good 
bilaterally.  Additionally, she noted that overall test 
reliability was "good."  

On December 20, 2004, the RO issued a rating decision proposing 
to reduce the Veteran's rating for bilateral hearing loss from 20 
percent to zero percent (noncompensable).  On December 29, 2004, 
the RO sent correspondence to the Veteran informing him of his 
right to a personal hearing and his right to submit additional 
evidence as to why the RO should not reduce his rating.  

In January 2005, the Veteran submitted a notice of disagreement 
(NOD) with the RO's proposed reduction in benefits, and he 
submitted a private audiological evaluation.  The evaluation, 
performed by Charlotte Hearing Center, Inc., included an 
uninterpreted hearing chart.  The Board is not competent to 
interpret graphical representations of audiometric data and, 
therefore, is unable to determine the level of hearing loss 
represented by the Charlotte Hearing Center evaluation.  Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  The evaluation did note that 
the Veteran had binaural mild to moderate sensorineural hearing 
loss.  

On March 4, 2005, the RO issued a rating decision decreasing the 
Veteran's rating for bilateral hearing loss from 20 percent to 
zero percent.  The explanation for this reduction recited the 
December 2004 VA examination testing results, and noted that the 
audiological evaluation conducted by the Charlotte Hearing Center 
failed to include the specific testing (Maryland CNC) required by 
the VA to rate hearing loss claims.  The rating decision also 
noted that the reduction would become effective on May 1, 2005.  
In March 2005, the Veteran filed a NOD regarding this decision.

A VA treatment record from March 2005, showed that the Veteran 
complained of decreased hearing bilaterally, which he described 
as having worsened in the last few years.  The physician noted 
that the Veteran was wearing hearing aids but that he continued 
to have problems during his interview.  A July 2006 treatment 
note documented that the Veteran's hearing was stable.  

In March 2007, the Veteran was again afforded a VA audiological 
examination.  The claims folder was not available for the 
examiner to review.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
45
50
60
60
70
60
LEFT
45
50
55
65
75
61.25

Additionally, the Veteran's Maryland CNC speech recognition 
scores were 76 percent for the right ear and 72 percent for the 
left ear.  The examiner felt that there was good inter-test 
consistency and reliability, and he stated that the Veteran's 
word recognition ability was fair bilaterally.  He was noted to 
have bilateral mild to severe sensorineural hearing loss.  

In April 2009, the Board remanded the claim for additional 
development, including a request for an additional VA 
examination.  In explanation, it was noted that the Board found 
the "December 2004 and March 2007 VA audiological examinations 
were inadequate for rating purposes because neither examiner 
considered the affect of the Veteran's hearing impairment on his 
ordinary activity."  (referencing 38 C.F.R. § 4.10 and Martinack 
v. Nicholson, 21 Vet. App. 447, 454-455 (2007)).

In September 2009, the Veteran was afforded a VA audiological 
examination; the claims file and medical records were reviewed in 
conjunction with the examination.  The Veteran complained of 
hearing a high frequency whistle in his right ear after hearing a 
loud tone, and that the whistle would last for second, and 
occurred weekly.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
40
45
55
55
65
55
LEFT
40
50
55
65
70
60

Additionally, the Veteran's Maryland CNC speech recognition 
scores were 70 percent for the right ear and 74 percent for the 
left ear.  The Veteran noted that his bilateral hearing loss 
affect his life in that he frequently misunderstood what his wife 
was saying to him, which caused difficulty between them.  

Propriety of Reduction

Laws and Regulations

Congress has provided that a Veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The United 
States Court of Appeals for Veterans Claims (Court) has 
consistently held that when an RO reduces a Veteran's disability 
rating without following the applicable regulations, the 
reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
will be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, and 
will be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at their 
present level.  Unless otherwise provided in paragraph (i) of 
this section, if additional evidence is not received within that 
period, final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month in 
which a 60-day period from the date of notice to the beneficiary 
of the final rating action expires.  38 C.F.R. § 3.105 (3) (2010) 

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2010).  This section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  Under 38 C.F.R. § 3.344, 
the RO must find the following: (1) based on a review of the 
entire record, the examination forming the basis for the 
reduction is full and complete, and at least as full and complete 
as the examination upon which the rating was originally based; 
(2) the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the material 
improvement found will be maintained under the ordinary 
conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 
(1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).  However, 
38 C.F.R. § 3.344(c) indicates that ratings which have not 
stabilized (have not been rated at the same level for long 
periods of time-more than five years) are likely to improve and 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2010).  Additionally, an award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of the notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e) (2005); 
38 C.F.R. § 3.105(e) (2010).

Analysis

The Veteran was properly notified of the proposed reduction in 
benefits, and provided with 60 days in which to request a 
personal hearing or submit additional evidence.  However, 
although procedurally correct, the reduction in benefits was not 
proper, and the 20 percent rating should be reinstated beginning 
May 1, 2005.

Where a disability rating has continued at the same level for 
less than five years, that analysis is conducted under 38 C.F.R. 
§ 3.344(c).  As such, the VA is not obligated under 38 C.F.R. 
§ 3.344 to ensure that the examination forming the basis for the 
reduction is full and complete, and at least as full and complete 
as the examination upon which the rating was originally based.  
Nevertheless, in Tucker v. Derwinski, 2 Vet. App. 201 (1992), the 
Court restored a rating and remanded the case, in part, because 
the VA medical examiner did not review the claims folder prior to 
the examination.  The Court noted that the failure to review the 
record rendered the examination inadequate because the disability 
was not viewed in relation to its history, citing 38 C.F.R. 
§ 4.1.  The Court further indicated that if a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent on the 
rating board to return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2.  Here, the Veteran had a VA 
examination in January 2003 where his claims file was reviewed, 
and an evaluation of 20 percent was provided based on the 
findings of the examination.  Yet, less than two years later, the 
Veteran has a VA examination where his claims file was not 
reviewed, and where there was a large discrepancy between the 
Veteran's Pure Tone testing results and his word recognition 
scores, and the RO relied on this examination alone to reduce 
benefits.

As the Board indicated in his April 2009 Remand, the December 
2004 and March 2007 VA audiological examinations were inadequate 
for rating purposes because neither examiner considered the 
affect of the hearing impairment on the Veteran's ordinary 
activity (see 38 C.F.R. § 4.10).  

The Board finds that the reduction finalized in the March 2005 
rating decision was improper as it relied on an inadequate 
examination.  The Board additionally notes that the wrong 
effective date was provided.  The RO issued the effective date on 
the first day of the month following a 60-day notice of the final 
reduction action; however, the effective date should have been 
the last day of the month in which a 60-day period from the date 
of the notice to the beneficiary of the final rating action 
expires, based on 38 C.F.R. § 3.105(e).


Increased Rating 

Although presented as staged ratings on the title page of this 
decision, the above decision of the Board to reinstate the 20 
percent rating effective May 1, 2005 dispels the staged ratings, 
and instead the issue is whether the Veteran is entitled to a 
rating in excess of 20 percent, throughout the entire appeals 
period.

Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective 
hearing range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by pure tone audiometry tests 
in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal auditory acuity to 
level XI for profound deafness.  See 38 C.F.R. § 4.85.


Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% of 
discri
m- 
inatio
n
0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




Table VIA*
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON PURETONE 
THRESHOLD AVERAGE

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I




Analysis

Applying the method for evaluating hearing loss to the results of 
the December 2004 VA examination, the puretone threshold 
averages, when applied to Table VI, reveal Level III hearing in 
each ear.  Application of these findings to Table VII reveals a 
noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
As noted above, the December 2004 examination was inadequate for 
rating purposes, and specifically, the results of the Maryland 
CNC word recognition testing appeared abnormally high.

Using the March 2007 VA examination, the puretone threshold 
averages, when applied to Table VI, reveal Level IV hearing in 
the right ear and Level V hearing in the left ear.  Application 
of these findings to Table VII reveals a 10 percent rating. 38 
C.F.R. § 4.85, Diagnostic Code 6100.  Additionally, Pure Tone 
threshold results, when compared between the December 2004 and 
March 2007 examinations, showed a mild improvement in hearing.  
However, as indicated above, neither VA examiner addressed the 
affect of the Veteran's hearing on his daily activities, and 
neither examiner reviewed the Veteran's claims file in 
conjunction with his examination.  

Lastly, applying the method for evaluating hearing loss to the 
results of the September 2009 VA examination, the puretone 
threshold averages, when applied to Table VI, reveal Level V 
hearing in each ear.  Application of these findings to Table VII 
reveals a 20 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  The September 2009 VA examination included a review of the 
Veteran's claims file, and the Veteran reported that his hearing 
loss affected his ability to communicate with his wife.

Puretone testing results, when comparing the March 2007 and 
September 2009 examinations, showed some decreased hearing in the 
right ear.  While the March 2007 examination reported findings 
consistent with a 10 percent rating, the Board is going to 
provide the Veteran with the benefit of the doubt and maintain 
the 20 percent rating throughout the entire appeals period.  
While the Veteran feels that his hearing is worse than is 
contemplated by the 20 percent rating he is assigned, 
audiological testing results have consistently shown the Veteran 
to have hearing levels which support a 20 percent or lower 
rating.  VA treatment notes and the Charlotte Hearing Center have 
shown stable hearing in the mild to severe sensorineural hearing 
loss range, and Pure Tone results do not indicate a significant 
decrease in hearing acuity.  Based on the mechanical application 
of the rating schedule to the numeric designation assigned after 
audiometry results, the Veteran is entitled to a 20 percent 
rating, and no higher.  For the foregoing reasons, there is no 
basis for staged rating of hearing loss, pursuant to Hart, and 
the claim for increase must be denied.  

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case, there are no exceptional or unusual 
factors with regard to the Veteran's service-connected bilateral 
hearing loss.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
his disability levels and symptomatologies and provides for more 
severe symptoms than shown by the evidence during the period in 
question; thus, his disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  His symptoms are not unusual, are contemplated by the 
rating criteria, and are still within the limits of the schedular 
criteria.  Referral for extraschedular consideration is not 
warranted.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of a 
rating higher than 20 percent.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

The March 2005 reduction in evaluation for bilateral hearing loss 
was not proper, and restoration of the 20 percent disability 
rating, effective May 1, 2005, is granted, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


